Citation Nr: 0523243	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  96-46 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for hypertensive cardiovascular disease prior to 
January 12, 1998.

2.  Entitlement to a disability evaluation in excess of 60 
percent for hypertensive cardiovascular disease since January 
12, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to November 
1992, with an earlier period of over six years of unverified 
active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which denied the veteran's claim for a 
disability evaluation in excess of 10 percent for 
hypertension.

By rating decision dated in July 1999, the RO granted a 30 
percent rating for the service-connected cardiovascular 
disorder, which was re-characterized at that time as 
hypertensive cardiovascular disease, with uncontrolled 
hypertension.  The grant was made effective from January 12, 
1998.

The Board remanded the appeal in May 2000, for additional 
development.  The RO thereafter granted, in a March 2003 
rating decision, the rating of 60 percent that is currently 
in effect for the service-connected hypertensive 
cardiovascular disease, with uncontrolled hypertension.  The 
grant was made retroactive to January 12, 1998.

The Board denied the veteran's appeal of his claim for an 
increased rating in a January 2004 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (the Court).  In April 2005, the veteran's 
representative and the Secretary of VA filed a Joint Motion 
for Remand, asking, in essence, that the case be remanded for 
consideration of the assignment of a higher rating under the 
VA diagnostic criteria applicable to hypertensive heart 
disease prior to January 12, 1998.  It was also asked in that 
joint motion that the case be remanded for consideration of 
separate ratings under the VA diagnostic criteria applicable 
to hypertensive vascular disease and hypertensive heart 
disease, beginning on January 12, 1998.  The Court issued an 
Order in May 2005, granting the motion, and returned the case 
to the Board, for appropriate action. 


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matter on appeal.

2.  For the period prior to January 12, 1998, the service-
connected cardiovascular disorder was shown to be manifested 
by enlargement of the heart and diastolic blood pressure 
readings predominantly 100 or higher.

3.  For the period beginning on January 12, 1998, the 
service-connected cardiovascular disorder has been manifested 
by blood pressure readings predominantly 120 or more, 
enlargement of the heart, left ventricular hypertrophy, 
without evidence of congestive heart failure, an ejection 
fraction of 50 percent, and metabolic equivalent (MET) levels 
of 5 through 7.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent disability 
evaluation for the service-connected cardiovascular disease, 
for the period prior to January 12, 1998, are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Codes 7007, 7101 (1997 & 2004).

2.  The schedular criteria for a 40 percent disability 
evaluation for hypertensive vascular disease, for the period 
beginning on January 12, 1998, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2004).

3.  The schedular criteria for a disability evaluation higher 
than 60 percent for hypertensive heart disease, for the 
period beginning on January 12, 1998, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.104, Diagnostic Code 7007 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA):

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran a VCAA 
notice letter in October 2002.  That letter listed the issue 
on appeal and informed the veteran of the type of information 
and evidence necessary to establish entitlement to an 
increased rating.

With regard to elements (2) and (3), the Board notes that the 
October 2002 VCAA letter notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.

Finally, with respect to element (4), the Board notes that 
the October 2002 VCAA letter did not notify the veteran, word 
by word, of his need to submit any additional evidence in his 
possession pertaining to his claim.  Nevertheless, the letter 
did
invite the veteran to either submit or identify any 
additional information or evidence, clearly putting him on 
notice to submit to VA any relevant evidence in his 
possession, thus causing no prejudice to him.  VA also 
notified the veteran of his right to submit any additional 
argument and/or evidence in support of his appeal by means of 
a June 2005 letter sent by the Board, to which the veteran 
responded, also in June 2005, by indicating that he did not 
have any additional evidence or argument to submit, and that 
he desired that his case be forwarded for appellate review.  
The Board is accordingly satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  See, Mayfield.

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred prior to the enactment of the VCAA.  VCAA-compliant 
notice was given years later.  Although the notice was not 
given prior to the first AOJ adjudication of the claim on 
appeal, any defect with respect to the timing of the VCAA 
notice requirement in the pre-VCAA adjudication was harmless 
error.  In that regard, the notice was provided by the RO 
prior to issuance of the March 2003 SSOC, and prior to the 
transfer of the veteran's case back to the Board.  Moreover, 
the Board finds that the content of the notice complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as explained in more detail above.  See Pelegrini 
II.

The Board is satisfied that the veteran has had ample notice 
of the types of evidence that would support his claim for an 
increased rating for hypertensive cardiovascular disease, and 
that he has had ample opportunity to present evidence and 
argument in support of his appeal.  Clearly, the purpose of 
the VCAA notice requirements has not been nullified.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to him.  See 
Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claim on appeal.  VA 
has secured all identified medical records and scheduled the 
veteran for VA medical examinations, which were conducted in 
May 1996, May 1998, February 2001, and December 2002.  The 
medical data contained in the reports of these medical 
examinations is clearly adequate for rating purposes, and 
there is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements, and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.


II.  Factual background:

In September 1995, the veteran filed his claim for an 
increased rating for his service-connected cardiovascular 
disorder, claiming that it had worsened.  In compliance with 
VA's duty to assist claimants, the RO scheduled the veteran 
for a VA medical examination, which was conducted in May 
1996.  The report of that medical examination reveals blood 
pressure readings of 138/98, 150/98, and 148/102, 
radiological evidence of borderline enlargement of the heart, 
and a diagnosis of essential hypertension, poorly controlled 
by medication.  That report also indicates that the veteran 
was in no acute distress, and that his heart had regular rate 
and rhythm, without murmur.

On VA re-examination conducted in May 1998, it was noted that 
the veteran denied a history of myocardial infarctions, 
cerebrovascular accidents, and renal insufficiency, as well 
as chest pain and shortness of breath.  He reported taking 
Fisinopril for his blood pressure.  Blood pressure readings 
were 180/120 and 180/130.  Chest X-rays revealed left 
ventricular configuration and left ventricular hypertrophy 
(LVH).  The impression was listed as "[a]bnormal, revealing 
left ventricular configuration, LVH consistent with 
hypertensive cardiovascular disease."  The diagnostic 
impression was listed as hypertensive cardiovascular disease 
with uncontrolled hypertension at present.

The examiner also stated that, "today his blood pressure is 
uncontrolled," with a 130 diastolic blood pressure on a 
second check, that the veteran did not have any chest pain or 
shortness of breath and actually felt relatively well, and 
that there was no congestive heart failure, although the 
cardiac tones were somewhat diminished.  He also restated 
that a chest X-ray had shown left ventricular configuration, 
with likely LVH, and a minimally elevated cardiothoracic 
ratio, and that the appearance of the heart in the chest X-
ray was consistent with hypertensive cardiovascular disease.  
Regarding the veteran's functional capacity, the examiner 
noted that, assuming reasonable control of his blood 
pressure, "it would appear to be in the 6-7 range," 
although he restated that the veteran's blood pressure was 
not controlled at the present time, and that the veteran was 
on a vasodilator and diuretics.

VA outpatient medical records produced in the years 1999 and 
2000 reveal the following blood pressure readings:

150/112 (January 1999)
169/125 (June 1999)
160/120( June 1999)
150/118 (June 1999)
163/124 (July 1999)
154/112 (July 1999)
172/130 (July 2000)
159/125 (July 2000)
127/76 (August 2000)

On VA re-examination in February 2001, the veteran 
reported a history of hypertension, with no chest 
pain.  He also reported shortness of breath for 
over a year, when walking rapidly or up a hill.  It 
was again noted that he was taking Lisinopril, as 
well as other unknown medications.  His blood 
pressure readings were 140/100, 140/110, and 
160/110.  The diagnosis was listed as uncontrolled 
hypertension, and the examiner pointed out that 
while the veteran's blood pressure was uncontrolled 
on the day of the examination, there was no 
evidence of heart failure and the EKG did not 
reveal LVH, although he could not exclude a 
previous inferior infarction.  

Treadmill test and chest x-rays were not done 
because the veteran left without checking at the 
front desk.  The examiner stated that, assuming 
reasonable control of the blood pressure, his 
estimated MET level was 7, and that the veteran 
appeared "in New York Heart Class 1 to 2."

A VA outpatient medical record dated in May 2002 reveals a 
blood pressure reading of 193/128.

Finally, on VA re-examination in December 2002, the veteran 
reported treatment for hypertension since 1992.  He denied 
any heart problems, chest pain, and a history of congestive 
heart failure, as well as any specific treatment for the 
heart, but reported shortness of breath after walking three 
to four blocks, and stated that he was told in 1992 that he 
had an enlarged heart.  The three blood pressure readings 
taken this time were all reported to be 140/90.  There was no 
sign of congestive heart failure, cardiomegaly, or cor 
pulmonale on examination.  Chest x-ray demonstrated no 
abnormality.  The pertinent diagnoses were hypertension and 
hypertensive heart disease, and the examiner offered the 
following commentary:

The veteran's blood pressure is 
apparently better controlled than t has 
been at past visits.  He denied any chest 
pains.  He claims to have some shortness 
of breath with walking 3-4 blocks, but he 
does admit to not being a very active man 
and not exercising.  There is no sign of 
congestive heart failure.  ...  Apparently 
he has been noted on x-rays to have what 
apparently is an enlarged heart and it is 
assumed that that is due to his chronic 
hypertension.

...

I have ordered an echocardiogram to 
confirm ... whether there is indeed left 
ventricular dysfunction and to assess the 
ejection fraction[,] particularly in 
light of his respiratory complaints 
although, again, his exam clinically was 
unremarkable.

The examiner attached to the above report an 
undated addendum, in which he noted his thorough 
review of the medical evidence in the file, and 
stated that diagnostic testing (echocardiogram and 
a Doppler study) had revealed slight hypertrophy of 
the left ventricle, with satisfactory function.  He 
also stated that the veteran's predominant 
diastolic blood pressure was 90 mmHg, that there 
was enlargement of the heart, noted on 
echocardiogram, that the veteran had no evidence of 
congestive heart failure, that there was no left 
ventricular dysfunction, that the ejection fraction 
was 50 percent, and that the estimated METS level 
was 5.

III.  Applicable legal criteria:

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities (the Schedule), which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155.  Separate diagnostic codes (DCs) identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2. 

When a question arises as to which of two ratings apply under 
a particular DC, the higher evaluation is to be assigned, if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation that is 
consistent with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

During the pendency of this appeal, VA revised the portion of 
the Schedule that addresses the rating of service-connected 
cardiovascular disorders, effective on January 12, 1998.  See 
Fed. Reg. 62507 (Dec. 11, 1997) (codified at 38 C.F.R. § 
4.104).  

VA has the duty to adjudicate the veteran's claim for an 
increased rating under the old regulations, for any period 
prior to the effective date of the new DCs, as well as under 
the revised version of the applicable DCs, for the period 
beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003), overruled on 
other grounds 370 F.3d 1124 (Fed. Cir. 2004); see also 
VAOPGCPREC 3-00.  Inasmuch as the veteran has been provided 
with, and his claim has been adjudicated under, both the old 
and the revised rating criteria, the Board may proceed in 
making a determination at this time without prejudice to the 
veteran.

When the RO denied the veteran's claim for an increased 
rating in July 1996, his cardiovascular disorder was solely 
characterized as hypertension, also referred to in DC 7101 as 
"hypertensive vascular disease."  After confirming the 
manifestation of hypertensive heart disease, in addition to 
the hypertension, the RO re-characterized the disorder as 
hypertensive cardiovascular disease, with uncontrolled 
hypertension, in the July 1999 rating decision, granting a 
single 30 percent rating under DCs 7007 and 7101, from 
January 12, 1998.  Both DCs have been used ever since to rate 
the veteran's cardiovascular disorder.
 
Under the old version of DC 7101, a rating of 10 percent is 
warranted when the diastolic pressure is predominantly 100 or 
more.  A rating of 20 percent is warranted when the diastolic 
pressure is predominantly 110 or more, with definite 
symptoms, while a 40 percent rating is warranted when the 
diastolic pressure is predominantly 120 or more, with 
moderately severe symptoms.  A maximum rating of 60 percent 
is warranted when the diastolic pressure is predominantly 130 
or more, with severe symptoms.  For the 40 and 60 percent 
ratings, there should be careful attention to diagnosis and 
repeated blood pressure readings.  Additionally, when 
continuous medication is shown necessary for the control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned.  38 C.F.R. § 4.104, Part 4, DC 7101 (1997).

The new version of DC 7101 provides for a rating of 10 
percent when the diastolic pressure is predominately 100 or 
more; or when systolic pressure is predominantly 160 or more; 
or when there is a history of diastolic pressure 
predominantly 100 or more and continuous medication for 
control is required.  A 20 percent rating is assigned when 
diastolic pressure is predominantly 110 or more, or systolic 
pressure is predominantly 200 or more.  A 40 percent rating 
is warranted when the diastolic pressure is predominantly 120 
or more, while a maximum rating of 60 percent is warranted 
when the diastolic pressure is predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm. or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm., or greater, with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Part 4, Code 
7101 (2004).  

Under the old version of DC 7007, a minimum rating of 30 
percent is warranted when there is evidence of definite 
enlargement of the heart, sustained diastolic hypertension of 
100 more, and moderate dyspnea on exertion.  A rating of 60 
percent is warranted when there is marked enlargement of the 
heart, confirmed by roentgenogram, apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may later have been reduced, 
dyspnea on exertion, or when more than light manual labor is 
precluded.  A total (100 percent) rating is warranted when 
there are definite signs of congestive heart failure, and 
more than sedentary employment is precluded.  38 C.F.R. 
§ 4.104, Part 4, DC 7101 (1997).

The new version of DC 7007 provides for a rating of 60 
percent where the evidence shows more than one episode of 
acute, congestive heart failure in the past year, or; a 
workload greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  That version of DC 7007 also provides for 
a total (100 percent) rating where the evidence shows chronic 
congestive heart failure, or; a workload of 3 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction less than 
30 percent.  38 C.F.R. § 4.104, Part 4, DC 7007.

IV.  Legal analysis:

A.  Entitlement to a disability evaluation in excess of 10 
percent for
 hypertensive cardiovascular disease prior to January 12, 
1998

Prior to January 12, 1998, this disability was only rated 
under DC 7101.  The record shows that the initial rating 
assigned by the RO when it granted service connection for 
hypertension in July 1993 was based on a finding of evidence 
of diastolic pressure readings being predominantly 100 or 
more.  The question to be solved at this time, for purposes 
of determining the appropriate rating under the old version 
of DC 7101, is whether there is evidence, dated prior to 
January 1998, of diastolic pressure readings predominantly 
110, or higher, with definite symptoms.  That is not the case 
here, as the record only reveals diastolic pressure readings 
of 98 and 102, with no evidence of definite symptoms, nor 
related complaints.  A schedular rating higher than the 
currently assigned 10 percent is therefore not warranted.
 
In their April 2005 Joint Motion for Remand, which the Court 
granted the next month, the veteran's representative and the 
Secretary of VA argued against the Board's finding in January 
2004 that the characterization of the enlargement of the 
veteran's heart as "borderline" did not represent definite 
enlargement, as required by DC 7007.  Both parties cited the 
case of Drosky v. Brown, 10 Vet. App. 251, 256 (1997), for 
the proposition that there are no requirements that the 
enlargement of the heart be of a certain size or degree to 
qualify for a particular rating, and pointed out that the 
Court had said in that case that the heart "is either 
enlarged or it is 'not enlarged.'"

In light of the Court's decision in Drosky, and the 
conclusions in the joint motion, the Board finds that the 
criteria for a 30 percent rating for the service-connected 
cardiovascular disorder are met prior to January 12, 1998, on 
account of objective evidence of enlargement of the heart, 
with sustained diastolic pressure readings of at least 100.  
A rating of 60 percent is not warranted under DC 7007 
because, prior to January 1998, there was no objective 
evidence of marked enlargement of the heart, confirmed by 
roentgenogram, apex beat beyond the midclavicular line, 
sustained diastolic hypertension of 120 or more, dyspnea on 
exertion, nor inability to do more than light manual labor.

Additionally, the Board notes that, because the schedular 
criteria for ratings under the old version of DC 7007 clearly 
encompassed the schedular criteria for ratings under the old 
version of DC 7101, separate ratings of 10 percent for 
hypertension (under DC 7101), and 30 percent for hypertensive 
heart disease (under DC 7007) are not warranted for the 
period prior to January 12, 1998, as that would clearly 
constitute pyramiding.  See 38 C.F.R. § 4.14.

B.  Entitlement to a disability evaluation in excess of 60 
percent for
 hypertensive cardiovascular disease since January 12, 1998

As indicated earlier, the service-connected cardiovascular 
disorder has been assigned a single rating of 60 percent 
effective from January 12, 1998, under the new versions of 
both DC 7007 and DC 7101.  This rating has been assigned 
based on the veteran meeting some of the criteria for such a 
rating under DC 7007.

Thus, the question that needs to be addressed at this point 
is whether a rating exceeding 60 percent is warranted under 
the provisions of DC 7007, for the period starting on January 
12, 1998.  That question has to be answered in the negative, 
insofar as the evidentiary record does not show that, since 
January 12, 1998, the service-connected hypertensive heart 
disorder has been manifested by chronic congestive heart 
failure, a workload of 3 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or left ventricular 
dysfunction with an ejection fraction less than 30 percent.  
On the contrary, there is no objective evidence of congestive 
heart failure, and MET and ejection fraction levels lower 
than 5 and 50 percent, respectively, have never been 
reported.  Thus, a rating higher than the current rating of 
60 percent is clearly not warranted under the new version of 
DC 7007 for the service-connected disorder, beginning on 
January 12, 1998.

The next question is whether a separate rating should be 
assigned, from January 12, 1998, under the provisions of DC 
7101, and if so, what rating would be warranted.  In this 
regard, it is noted that, in their April 2005 Joint Motion 
for Remand, the veteran's representative and the Secretary of 
VA asked that the Board consider whether the veteran is 
entitled, starting on January 12, 1998, to a separate rating 
for his hypertension under DC 7101, insofar as "none of the 
criteria for a rating under [DC] 7101 for hypertensive 
vascular disease appears to be contained in the rating 
criteria under either [DC] 7005 or 7007."  The parties cited 
38 C.F.R. § 4.25 to support their position.

In light of the stipulation in the joint motion, the Board is 
bound to conclude that none of the criteria for ratings under 
the new version of DC 7007 overlap with, or duplicate, the 
criteria required for ratings under the new version of DC 
7101.  Therefore, it is appropriate to consider a separate 
rating for the service-connected cardiovascular disorder, 
under the provisions of the new version of DC 7101.  It 
remains now to be determined what rating, if any, would be 
warranted, based on the objective evidence produced since 
January 1998.

The Board has mathematically added the diastolic levels of 
the 18 blood pressure readings reported since January 12, 
1998, to include the three diastolic levels of 90 recorded in 
December 2002, and has divided the final figure (2,010) by 
18.  This mathematical calculation gives a result of 112 
(rounded), a figure that fits the criteria for a rating of 20 
percent under the new version of DC 7101.  However, because 
the Board notes that the veteran has had several diastolic 
blood pressure readings exceeding 120 (as well as two 
readings of 130, reported in May 1998 and July 2000), the 
Board has determined, resolving any reasonable doubt in favor 
of the veteran, to find that the diastolic blood pressure 
readings since January 12, 1998, are shown to be 
predominantly 120, or higher.  This finding leads the Board 
to conclude that the criteria for a 40 percent separate 
rating, under the new version of DC 7101, are met, beginning 
on January 12, 1998.  Cf. Francisco v. Brown, 7 Vet App 55 
(1994) (holding that in a claim for increased rating, the 
most recent evidence is most probative).

A rating of 60 percent under the new version of DC 7101 is 
not warranted because the preponderance of the evidence does 
not show that, beginning on January 12, 1998, the diastolic 
blood pressure readings were predominantly 130, or higher.

V.  Extra-schedular consideration:

Finally, the Board is of the opinion that there is no 
evidence that this case presents an exceptional or unusual 
disability picture, with related factors as marked 
interference with employment or frequent periods of 
hospitalization, which would warrant extraschedular 
consideration.  In particular, it is noted that the veteran 
has denied marked interference by his service-connected 
cardiovascular disorder with his job, as well as any frequent 
periods of hospitalization due to this disorder (see, for 
instance, the December 2002 examination report).  

Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for a higher rating.  See 38 C.F.R. § 3.321(b)(1).


ORDER

A schedular rating of 30 percent for the service-connected 
cardiovascular disease, for the period prior to January 12, 
1998, is granted.

A separate rating of 40 percent for hypertensive vascular 
disease (hypertension), for the period beginning on January 
12, 1998, is granted. 

A rating higher than 60 percent for hypertensive heart 
disease, for the period beginning on January 12, 1998, is 
denied.

	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


